      Case 4:18-cv-00898-O Document 1 Filed 11/02/18               Page 1 of 37 PageID 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS


CRAIG CHRISTOPHER, et. al.,                      )
                                                 )
       Plaintiffs,                               )   CASE NO.: 4:18-cv-00898
                                                 )
                                                 )
vs.                                              )
                                                 )
VOLKSWAGEN GROUP                                 )
OF AMERICA, INC. et. al.                         )
                                                 )
                                                 )
                                                 )
       Defendants.                               )   JURY TRIAL DEMANDED

_____________________________________

                         COMPLAINT AND JURY TRIAL DEMAND

       Plaintiffs listed and set forth herein below file this Original Complaint and Jury Trial

Demand complaining of Defendants Volkswagen Group of America, Inc., Volkswagen

Aktiengesellschaft, Audi Aktiengesellschaft, and Audi of America, LLC, and for cause of action

would show:

                                             PARTIES

                                           PLAINTIFFS

       1.      Plaintiff Craig Christopher is a citizen of the State of Texas who acquired a 2016

Audi Q5 in the State of Texas.

       2.      Plaintiff Christa Abma is a citizen of the State of California who acquired a 2016

Audi A7 in the State of Texas.

       3.      Plaintiff Paul Aidala is a citizen of the State of Texas who acquired a 2012 Audi A6

in the State of Texas.




Plaintiffs’ Original Complaint and Jury Demand                                              Page 1
     Case 4:18-cv-00898-O Document 1 Filed 11/02/18                 Page 2 of 37 PageID 2


       4.      Plaintiff Yumi Arney is a citizen of the State of Texas who acquired a 2016 Audi

Q5 in the State of Texas.

       5.      Plaintiff Aniekan Attag is a citizen of the State of Texas who acquired a 2012 Audi

A6 in the State of Texas.

       6.      Plaintiff Richard Ayala is a citizen of the State of Texas who acquired a 2016 Audi

A6 in the State of Texas.

       7.      Plaintiff Kimberly Balezentis is a citizen of the State of Texas who acquired a 2013

Audi Q5 in the State of Texas.

       8.      Plaintiff William Benedict is a citizen of the State of Texas who acquired a 2013

Audi Q5 in the State of Texas.

       9.      Plaintiff Victor Castillo is a citizen of the State of Texas who acquired a 2014 Audi

Q5 in the State of Texas.

       10.     Plaintiff Wayne Christian is a citizen of the State of Texas who acquired a 2012

Audi A8 in the State of Texas.

       11.     Plaintiff Jim Cothron is a citizen of the State of Tennessee who acquired a 2014

Audi A8 in the State of Texas.

       12.     Plaintiff Donna Curette is a citizen of the State of Texas who acquired a 2012 Audi

A6 in the State of Texas.

       13.     Plaintiff Jorge Cuza is a citizen of the State of Texas who acquired a 2013 Audi A6

in the State of Texas.

       14.     Plaintiff Vijay Dahiya is a citizen of the State of Texas who acquired a 2016 Audi

A7 in the State of Texas.




Plaintiffs’ Original Complaint and Jury Demand                                               Page 2
     Case 4:18-cv-00898-O Document 1 Filed 11/02/18                Page 3 of 37 PageID 3


       15.     Plaintiff Robert Dietz is a citizen of the State of Texas who acquired a 2015 Audi

A6 in the State of Texas.

       16.     Plaintiff Mark Dixon is a citizen of the State of Oklahoma who acquired a 2012

Audi A8 in the State of Texas.

       17.     Plaintiff Eddie Duenkel is a citizen of the State of Texas who acquired a 2012 Audi

A6 in the State of Texas.

       18.     Plaintiff Andrew Eckman is a citizen of the State of Texas who acquired a 2016

Audi Q5 in the State of Texas.

       19.     Plaintiff Andrea Edds is a citizen of the State of Texas who acquired a 2014 Audi

A8 in the State of Texas.

       20.     Plaintiffs Cecilia Francillette and Marcel Francillette are citizens of the State of

Texas who acquired a 2016 Audi A6 in the State of Texas.

       21.     Plaintiff Roberto Garcia is a citizen of the State of Texas who acquired a 2013 Audi

A6 in the State of Texas.

       22.     Plaintiff William Gershon is a citizen of the State of Texas who acquired a 2014

Audi A6 in the State of Texas.

       23.     Plaintiff James Gilmore is a citizen of the State of Texas who acquired a 2015 Audi

A8 in the State of Texas.

       24.     Plaintiff Wayne Gonzales is a citizen of the State of Texas who acquired a 2013

Audi A7 in the State of Texas.

       25.     Plaintiffs Zonnie Gore and Kim Gore are citizens of the State of North Carolina

who acquired a 2016 Audi Q5 in the State of Texas.




Plaintiffs’ Original Complaint and Jury Demand                                              Page 3
     Case 4:18-cv-00898-O Document 1 Filed 11/02/18               Page 4 of 37 PageID 4


       26.     Plaintiffs Hanagavadi Halaswamy and Rathna Halaswamy are citizens of the State

of Texas who acquired a 2016 Audi Q5 in the State of Texas.

       27.     Plaintiff Kaissy Hammer is a citizen of the State of Louisiana who acquired a 2012

Audi A7 in the State of Texas.

       28.     Plaintiff Pamela Harrington is a citizen of the State of Texas who acquired a 2013

Audi A6 in the State of Texas.

       29.     Plaintiff Craig Hausz is a citizen of the State of Texas who acquired a 2015 Audi

A8 in the State of Texas.

       30.     Plaintiff Louis Hornsby and Louis Garrett Hornsby II are citizens of the State of

Texas who acquired a 2013 Audi A6 in the State of Texas.

       31.     Plaintiff Barbara Humphrey is a citizen of the State of Texas who acquired a 2015

Audi Q5 in the State of Texas.

       32.     Plaintiff Don Istook is a citizen of the State of Texas who acquired a 2016 Audi Q5

in the State of Texas.

       33.     Plaintiff Catherine Jackson is a citizen of the State of Texas who acquired a 2013

Audi A7 in the State of Texas.

       34.     Plaintiff Humberto Johnson is a citizen of the State of Texas who acquired a 2013

Audi A8 in the State of Texas.

       35.     Plaintiffs Dzevad Ketanovic and Nedzma Ketanovic are citizens of the State of

Texas who acquired a 2015 Audi A6 in the State of Texas.

       36.     Plaintiff Terry Kim is a citizen of the State of Texas who acquired a 2015 Audi A6

in the State of Texas.




Plaintiffs’ Original Complaint and Jury Demand                                             Page 4
     Case 4:18-cv-00898-O Document 1 Filed 11/02/18                Page 5 of 37 PageID 5


       37.     Plaintiff James Lauder is a citizen of the State of Florida who acquired a 2013 Audi

A6 in the State of Texas.

       38.     Plaintiffs Michael Leal and Rachel Leal are citizens of the State of Texas who

acquired a 2013 Audi Q5 in the State of Texas.

       39.     Plaintiff Andrew Li is a citizen of the State of Texas who acquired a 2014 Audi Q5

in the State of Texas.

       40.     Plaintiff Kevin Lindsey is a citizen of the State of Texas who acquired a 2012 Audi

A7 in the State of Texas.

       41.     Plaintiff Daniel Lutz is a citizen of the State of Texas who acquired a 2013 Audi

A7 in the State of Texas.

       42.     Plaintiff Thomas Mattern is a citizen of the State of Louisiana who acquired a 2012

Audi A7 in the State of Texas.

       43.     Plaintiff Michael McIntyre is a citizen of the State of Texas who acquired a 2012

Audi A8 in the State of Texas.

       44.     Plaintiff John Medica is a citizen of the State of Texas who acquired a 2015 Audi

A6 in the State of Texas.

       45.     Plaintiff Christopher Michaud is a citizen of the State of Texas who acquired a 2013

Audi A6 in the State of Texas.

       46.     Plaintiff James Murray is a citizen of the State of Texas who acquired a 2013 Audi

A8 in the State of Texas.

       47.     Plaintiff Kenneth Nutt is a citizen of the State of Texas who acquired a 2016 Audi

A6 in the State of Texas.




Plaintiffs’ Original Complaint and Jury Demand                                              Page 5
     Case 4:18-cv-00898-O Document 1 Filed 11/02/18                 Page 6 of 37 PageID 6


       48.     Plaintiff Chetan Patel is a citizen of the State of Texas who acquired a 2015 Audi

A8 in the State of Texas.

       49.     Plaintiff Danny Patel is a citizen of the State of Texas who acquired a 2012 Audi

A6 in the State of Texas.

       50.     Plaintiff Kalpesh Patel is a citizen of the State of Texas who acquired a 2012 Audi

A7 in the State of Texas.

       51.     Plaintiffs Mayur Patel and Roshni Patel are citizens of the State of Texas who

acquired a 2012 Audi A6 in the State of Texas.

       52.     Plaintiff Amman Patidar is a citizen of the State of Texas who acquired a 2013 Audi

A6 in the State of Texas.

       53.     Plaintiff Marcus Pitre is a citizen of the State of Texas who acquired a 2012 Audi

A6 in the State of Texas.

       54.     Plaintiff Lydia Reyes is a citizen of the State of Texas who acquired a 2012 Audi

A7 in the State of Texas.

       55.     Plaintiff Cyndi Reynolds is a citizen of the State of Texas who acquired a 2013

Audi Q5 in the State of Texas.

       56.     Plaintiff Christine Rodriguez is a citizen of the State of Texas who acquired a 2016

Audi Q5 in the State of Texas.

       57.     Plaintiff Anthony Rogers is a citizen of the State of Louisiana who acquired a 2014

Audi A7 in the State of Texas.

       58.      Plaintiff Nathan Shaffer is a citizen of the State of Texas who acquired a 2014 Audi

A7 and a 2013 Audi A6 in the State of Texas.




Plaintiffs’ Original Complaint and Jury Demand                                               Page 6
     Case 4:18-cv-00898-O Document 1 Filed 11/02/18                Page 7 of 37 PageID 7


       59.     Plaintiff James Shavers is a citizen of the State of Texas who acquired a 2014 Audi

A6 in the State of Texas.

       60.     Plaintiff Vilaphanh Sinakone is a citizen of the State of Texas who acquired a 2013

Audi A6 in the State of Texas.

       61.     Plaintiff Rajesh Subramania is a citizen of the State of Texas who acquired a 2016

Audi Q5 in the State of Texas.

       62.     Plaintiff Christina Truong is a citizen of the State of Texas who acquired a 2014

Audi A7 in the State of Texas.

       63.     Plaintiff Craig Veltri is a citizen of the State of Texas who acquired a 2014 Audi

A8 in the State of Texas.

       64.     Plaintiff Doris Waller is a citizen of the State of Texas who acquired a 2016 Audi

A6 in the State of Texas.

       65.     Plaintiff David Walts is a citizen of the State of Texas who acquired a 2015 Audi

A8 in the State of Texas.

       66.     Plaintiff Michael Warren and Marguerite Warren are citizens of the State of

Louisiana who acquired a 2012 Audi A7 in the State of Texas.

       67.     Plaintiff Joel Wintheiser is a citizen of the State of Texas who acquired a 2013

Audi A8 in the State of Texas.

                                          DEFENDANTS

       68.     Volkswagen Aktiengesellschaft (“VW AG”) is a German corporation with its

principal place of business at Berliner Ring 2, 38440 Wolfsburg, Germany. VW AG may be served

with process in this lawsuit through its wholly owned U.S. subsidiary, Volkswagen Group of

America, Inc., 2200 Ferdinand Porsche Dr., Herndon, VA 20171. VW AG may be served with




Plaintiffs’ Original Complaint and Jury Demand                                               Page 7
     Case 4:18-cv-00898-O Document 1 Filed 11/02/18                Page 8 of 37 PageID 8


process either by serving any officer or director of Volkswagen Group of America, Inc., at 2200

Ferdinand Porsche Dr., Herndon, VA 20171 or by serving Volkswagen Group of America, Inc.

through its registered agent for service of process, Corporation Service Company d/b/a CSC-

Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620 Austin, TX 78707-4234.

       69.     Volkswagen Group of America, Inc. (“VW America”) is a New Jersey corporation

with its principal place of business located at 2200 Ferdinand Porsche Drive, Herndon, Virginia

20171. VW America may be served with process by serving its registered agent, Corporation

Service Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620

Austin, TX 78707-4234.

       70.      Audi Aktiengesellschaft (“Audi AG”) is a German corporation with its principal

place of business at Auto-Union-Straße 1, 85045 Ingolstadt, Germany. Audi AG may be served

with process either by serving any officer or director of Volkswagen Group of America, Inc., at

2200 Ferdinand Porsche Dr., Herndon, VA 20171 or by serving Volkswagen Group of America,

Inc. through its registered agent for service of process, Corporation Service Company d/b/a CSC-

Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620 Austin, TX 78707-4234

       71.      Audi of America, LLC (“Audi America”) is a Delaware limited liability company

with its principal place of business located at 2200 Ferdinand Porsche Drive, Herndon, Virginia

20171. Audi America may be served with process at 2200 Ferdinand Porsche Dr., Herndon, VA

20171. Audi America is a wholly-owned U.S. subsidiary of Audi AG, and it engages in business,

including the advertising, marketing and sale of Audi automobiles, in all 50 states.

                                             AGENCY

       72.      At all relevant times to the allegations in this lawsuit, VW America, Audi AG, and

Audi America were the agents of VW AG and all misrepresentations at issue in this lawsuit and




Plaintiffs’ Original Complaint and Jury Demand                                             Page 8
     Case 4:18-cv-00898-O Document 1 Filed 11/02/18                  Page 9 of 37 PageID 9


described below in more detail were made with knowledge and intent by VW AG, VW America,

Audi AG, and Audi America that the misrepresentations would be repeated to third-parties, like

Plaintiffs, and that such third-parties would rely on them.

       73.      For purposes of this Complaint, VW AG, VW America, Audi AG, and Audi

America shall collectively be referred to as “Defendants,” the “Audi Gasoline Defendants,” or

“Audi.”

                                 JURISDICTION AND VENUE

       74.     Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over this case because it

is a lawsuit between parties of diverse citizenship and the amount in controversy exceeds $75,000,

exclusive of interest and costs. This Court further has original subject-matter jurisdiction over this

action under 28 U.S.C. § 1331 (federal question) and has supplemental jurisdiction over Plaintiffs’

state law claims under 28 U.S.C. § 1367.

       75.      Venue is proper in this Court under 28 U.S.C. § 1391 because a substantial part of

the events or omissions giving rise to the claims occurred in this district.

       76.      This Court has personal jurisdiction over Defendants because the Defendants

conduct business in Texas; conducted business with each plaintiff herein in the State of Texas and

have sufficient minimum contacts with Texas. This Court also has jurisdiction over Defendants

because, at all relevant times, they designed, manufactured, sold, distributed, promoted and placed

into the stream of commerce numerous automobiles, including the automobiles at issue in this case.

In addition, the fraudulent statements and omissions occurred, in part, in this district. Defendants

also conduct business in Texas and the causes of action asserted herein arose from and are

connected to purposeful acts taken by Defendants in Texas. Personal jurisdiction is proper in Texas




Plaintiffs’ Original Complaint and Jury Demand                                                 Page 9
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                 Page 10 of 37 PageID 10


over Defendants because they caused tortious injury by an act or omission in Texas and because

they transact substantial business in Texas.

                                   FACTUAL BACKGROUND

                                               The Basics

       77.      This lawsuit is about a fraudulent deceptive scheme to deliberately lie, cheat and

intentionally deceive consumers about the characteristics, benefits and value of certain automotive

vehicles (referred to herein as the “Deceptive Emissions Scheme”). The Deceptive Emissions

Scheme involved a number of Audi gasoline vehicles (collectively referred to as the “Fraudulent

Vehicles”), including those acquired by Plaintiffs and described above.

       78.      The centerpiece of the Deceptive Emissions Scheme was the use of, in the

Fraudulent Vehicles, a secretly embedded software algorithm that was designed and installed to

cheat emission tests (herein referred to as the “Cheat Device”), thereby fooling the Environmental

Protection Agency (“EPA”) and other regulators, into approving the Fraudulent Vehicles for sale

and thereby tricking and defrauding consumers into buying and/or leasing more than a hundred

thousand vehicles.

       79.      The Cheat Device detects when the engines in the Fraudulent Vehicles are being

tested in a laboratory or smog station and trigger performance-sapping controls to simulate

compliance with emission laws when under testing conditions. But when the test ends, and the

driver returns to the road under normal operation and use, the performance—and the illegal

pollution—returns.    In short, the Audi Gasoline Defendants figured out a computer-driven

methodology and technique to cheat the emissions system – simply run the vehicle in an eco-

friendly compliant mode when being tested and in normal dirty mode when it was out on the road




Plaintiffs’ Original Complaint and Jury Demand                                             Page 10
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                   Page 11 of 37 PageID 11


ways being driven by consumers. Plain and simple: it was an intentional plan, scheme and design

to lie and cheat consumers, including Plaintiffs in this lawsuit.

       80.      For years, the defendants got away with Deceptive Emissions Scheme, including

the Cheat Device, without detection as Fraudulent Vehicles were sold in large numbers into our

stream of commerce. Once out of the testing facilities and on the roads, these cars emit harmful

levels of Caron Dioxide (CO2) emissions into the air. When being driven on the road, they also

emit more NOx and carbon monoxide than the levels reported by emission testing and advertised

by the Audi Gasoline Defendants. When being driven on the road, they also achieve less fuel

economy than represented and advertised by the Audi Gasoline Defendants.

       81.      CO2 is a significant greenhouse gas, and the excessive emission of carbon dioxide

is a major cause of global warming and ocean acidification. For this reason, the EPA and CARB

regulate emissions of carbon dioxide from vehicles sold in the United States and California.

       82.      Because of the Audi Gasoline Defendants' actions, the Fraudulent Vehicles that

were sold to Plaintiffs are not what the Audi Gasoline Defendants promised. During normal

operation, these vehicles pollute the atmosphere with much higher levels of pollutants and

greenhouse gases than the artificially-manipulated test results disclose, or than are permitted by

federal and state environmental protection laws. Meanwhile, when the engine and transmission are

operated in a manner that actually limits pollution as certified and advertised, the vehicles cannot

deliver the performance that the Audi Gasoline Defendants promised and advertised.

       83.      The Audi Gasoline defendants used known fraudulently obtained EPA Certificates

of Conformity (“COCs”), as well as California Air Resources Board (“CARB”) Executive Orders

(“EOs”), to sell and market more than a hundred thousand Fraudulent Vehicles solely in the name

of profit and greed. And in trying to quench their need for such, being dishonest, fraudulent and




Plaintiffs’ Original Complaint and Jury Demand                                              Page 11
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                   Page 12 of 37 PageID 12


criminal was of no deterrent value and cheating and stealing from their own consumers was of no

consideration.

       84.       Plaintiffs in this lawsuit were duped – plain and simple. They got sucked in by the

Defendants’ lies and fraudulent scheme and acquired their Fraudulent Vehicles based on the

patently false representations that the vehicles had low emissions, got good gas mileage, and

complied with federal, state, and local emissions laws and regulations.

       85.       All of the defendants in this lawsuit played a role and participated in the Deceptive

Emissions Scheme, including the creation, use, and deception related to the Cheat Device.

       86.       All of the plaintiffs in this lawsuit acquired one of the Fraudulent Vehicles without

knowledge of Deceptive Emissions Scheme or the Cheat Device.

       87.       The Deceptive Emissions Scheme, including the Cheat Device, was dastardly.

       88.       The Deceptive Emissions Scheme, including the Cheat Device, was criminal.

       89.       The Deceptive Emissions Scheme, including the Cheat Device, was intentionally

designed to defraud and cheat consumers, including Plaintiffs – which it did.

                          Defendants’ Scheme to Install Defeat Devices

       90.       The history of the Audi Gasoline Defendants’ development of the gasoline Cheat

Devices is not as publicly known as the history of their now-infamous diesel defeat device that

became known as the “Dieselgate” scandal. From what is known now, though, it appears the Audi

Gasoline Defendants developed the Cheat Device at issue in this lawsuit concurrently with their

diesel cheat device as part of an overall fraudulent scheme to deal with emissions engineering

problems through cheating and deception.




Plaintiffs’ Original Complaint and Jury Demand                                                Page 12
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                 Page 13 of 37 PageID 13


         91.    Since 2011, CO2 emissions standards have been increasing, putting increasing

pressure on automobile manufacturers, like the Audi Gasoline Defendants, to design and

development more environmentally friendly vehicles.

         92.    The Audi Gasoline Defendants knew that in order sell the Fraudulent Vehicles in

the United States, the vehicles had to meet the relevant standards. Before introducing a Fraudulent

Vehicle into the U.S. stream of commerce (or causing the same), the Audi Gasoline Defendants

were required to first apply for, and obtain, an EPA-administered COC, certifying that the vehicle

comported with the emission standards for pollutants. The Clean Air Act (“CAA”) expressly

prohibits automakers, like the Audi Gasoline Defendants, from introducing a new vehicle into the

stream of commerce without a valid EPA COC. Moreover, vehicles must be accurately described

in the COC application “in all material respects” to be deemed covered by a valid COC.

California’s emission standards were even more stringent than those of the EPA. California’s

regulator, CARB, requires a similar application from automakers to obtain an EO, confirming

compliance with California’s emission regulations, before allowing the vehicle onto California’s

roads.

         93.    The CAA prohibits Cheat Devices like the ones installed in the Fraudulent

Vehicles. Moreover, in order to obtain a COC, automakers must submit an application that lists

all auxiliary emission control devices installed in the vehicle, a justification for each, and an

explanation of why the control device is not a defeat device. The Audi Gasoline Defendants

fraudulently obtained a COCs and EOs for the Fraudulent Vehicles by hiding the existence of the

Cheat Device.

         94.    The Audi Gasoline Defendants were aware that emissions and fuel consumption

are decisive factors for customers making vehicle purchase decisions. To that end the Audi




Plaintiffs’ Original Complaint and Jury Demand                                             Page 13
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                    Page 14 of 37 PageID 14


Gasoline Defendants began to mislead consumers by representing their vehicles as consuming less

fuel and emitting less CO2 and other pollutants than they actually do in normal driving conditions.

       95.      The Audi Gasoline Defendants were able to disguise this deception by

programming the Fraudulent Vehicles with the ability to engage different modes, one of which

used significantly less fuel and emitted significantly less pollutants, but also delivered significantly

less power. The Audi Gasoline Defendants deceptively labeled this the “warm-up” strategy, a mode

that activates when the Fraudulent Vehicles are started. As long as the “warm-up” function

remains activated, the automatic transmission remains in a “switching program” that produces a

low engine speed, consumes less fuel, and produces less CO2 and other pollutants. However, this

“warm up” mode remains active only until the steering wheel is turned 15 degrees or more, at

which point the engine management computer switches the transmission into normal mode,

wherein the transmission shifts at normal, higher RPM, offering higher performance, lower fuel

economy, and significantly greater carbon dioxide and other pollutant emissions.

       96.      During emissions testing, which typically takes place on a dynamometer, the car

remains in “warm-up” mode indefinitely, because the steering wheel is not turned. Meanwhile, in

normal driving conditions, any turn that requires the steering wheel to be rotated more than 15

degrees, and the car switches to its normal shifting program, resulting in lower fuel economy, and

significantly greater carbon dioxide emissions and other pollutants.

       97.      In February 2013, the Audi Gasoline Defendants tested their cars in the

“SummerFahrt,” or Summer Drive, in South Africa. The final report reflected that the shift quality

and issues at the start were noticeable. It was in this report that Audi engineer Axel Eiser made his

now-notorious comment that the cycle-optimized “shifting program” was to be set to operate 100%

when being tested, and be noticeable only .01% of the time when driven normally.




Plaintiffs’ Original Complaint and Jury Demand                                                  Page 14
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                 Page 15 of 37 PageID 15


       98.      The defeat device software is embedded in the Transmission Control Module

(“TCM”). The TCM’s primary function is to establish shift logic by reacting to signals from

sensors monitoring coolant temperature, exhaust temperature, ignition timing, crankshaft and

camshaft positioning, fuel mixture and air flow volumes. The TCM and engine control unit

(“ECU”) work in tandem to execute the actual cheat function. The engineers embedded the cheat

software in the TCM unit, intentionally making its detection less probable

       99.      Volkswagen and Audi engineers figured out how to activate this low fuel, low

emissions, low power “warm-up” mode during emissions tests. They discovered that only time the

Fraudulent Vehicles would run continuously with no steering wheel input would be when the

vehicles were undergoing examination in a lab, on a dynamometer. When sensors detect these lab

conditions, the vehicles’ TCM set “shift points”—the engine speeds at which the transmission

shifts up to the next gear—that allow the vehicles to produce compliant emission results under

those conditions (known by Audi as the “dyno calibration” mode). Thus, on a dynamometer, where

the steering wheel is never turned, the Cheat Device enables the Fraudulent Vehicles to operate in

this low power mode.

       100.     At all other times—that is, when the Fraudulent Vehicles are actually driving under

normal conditions—the transmission computer switches to “road calibration” mode, which offers

full power to the driver, and which results in increased fuel consumption and greater emissions.

Indeed, the road calibration mode activates once the driver turns the steering wheel 15 degrees,

something that happens almost immediately under nearly all normal driving conditions.

       101.     This Deceptive Emission Scheme allowed the Audi Gasoline Defendants to trick

governmental authorities and the public as to the Fraudulent Vehicles’ fuel consumption and

emissions levels.




Plaintiffs’ Original Complaint and Jury Demand                                             Page 15
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                 Page 16 of 37 PageID 16


       102.     A vehicle’s advertised fuel economy, which is listed on the “Monroney sticker,”

or window sticker, is determined by driving a vehicle over five standardized driving patterns (or

drive cycles), all of which are performed in a laboratory on a dynamometer where the conditions

for all tests can be controlled. During each of the drive cycles, the Fraudulent Vehicles were

assessed under a low power, low emissions, low fuel consumption mode. Based on the way the

Monroney sticker is calculated, as the amount of CO2 produced increases, the gasoline used

increases and the fuel economy decreases. Therefore, if a vehicle produces less CO2 during

laboratory testing, but higher CO2 when driven on road, the vehicle would have better estimated

fuel economy represented on the Monroney sticker than the vehicle would actually achieve on the

road. That is exactly what happened here with regard to the Fraudulent Vehicles. The Cheat

Device essentially tricked the Monroney testing into giving the false impression that the Fraudulent

Vehicles had better mileage and emissions levels than they did.

       103.     There is no question that the Audi Gasoline Defendants knew what they were

doing. Indeed, they commissioned their own study at one point and found that certain Fraudulent

Vehicles’ fuel consumption on the road increased by 8.5 percent after the wheel was turned.

       104.     The Audi Gasoline Defendants’ developed the Cheat Device because they could

not deliver all that they promised Plaintiffs with the Fraudulent Vehicles. By improving fuel

economy to comply with new, stringent fleet-wide CO2 emissions standards (so that they would

be allowed to sell cars in the United States at all), the Audi Gasoline Defendants found that the

resulting driving experience was unacceptable in light of its advertised emphasis on performance.

The Audi Gasoline Defendants decided to conceal the low-power mode from the consumer,

including Plaintiffs, and make it active, in effect, only when the vehicles were undergoing

emissions testing—when the steering wheel is not turned. Audi executives were aware of the risk




Plaintiffs’ Original Complaint and Jury Demand                                              Page 16
    Case 4:18-cv-00898-O Document 1 Filed 11/02/18                Page 17 of 37 PageID 17


that consumers would complain about the discrepancy between advertised fuel economy achieved

during certification testing and what they would experience in the real world but nonetheless

elected to conceal the “low-power” mode from consumers and regulators alike.

                                The Discovery of the Cheat Device

           105.   In late 2015 or early 2016, German authorities—namely, the German Motor

Transportation Authority (“KBA”)—detected irregularities and increased CO2 emissions in Audi

vehicles and questioned Audi about these results. The Audi Gasoline Defendants lied to the KBA,

however, telling them that their vehicles would not contain software allowing them to detect

dynamometer testing and alter the vehicles’ performance as a result. The Audi Gasoline

Defendants instead pointed to a number of factors that could have distorted the measurement

results.

           106.   German authorities continued to press forward, however, and renewed their

investigations.

           107.   Audi executives were on notice of the potential for CO2 emissions manipulation

well before the Audi CO2 defeat device was publicized. Following the public revelation of the

diesel defeat device in the “Clean Diesel” vehicles in September 2015 by CARB and EPA, another

investigation began to unfold, this one relating to CO2. In November 2015, new Volkswagen CEO

Matthias Müller announced that internal investigations had identified irregularities in CO2 levels,

and that around 800,000 Group vehicles could be affected. A Volkswagen announcement did not

specifically identify the vehicles, but stated in relevant part: “…during the course of internal

investigations irregularities were found when determining type approval CO2 levels. Based on

present knowledge around 800,000 vehicles from the Volkswagen Group could be affected. An

initial estimate puts the economic risks at approximately two billion euros. The Board of




Plaintiffs’ Original Complaint and Jury Demand                                             Page 17
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                  Page 18 of 37 PageID 18


Management of AG will immediately start a dialogue with the responsible type approval agencies

regarding the consequences of these findings.”

       108.     In December 2015, in a statement to investors, Mueller changed course, reporting

that the Audi Gasoline Defendants had in fact made a mistake and that there was no such scandal.

It was announced that “[t]he suspicion that fuel consumption figures of current production vehicles

had been unlawfully changed was not confirmed…These cars can be offered for sale by dealers

without any reservations.”

       109.     More than half a year later, European officials again questioned Defendants about

carbon emissions. Even then, Defendants continued to deny a problem. At no point in time did the

Audi Gasoline Defendants inform the public or Plaintiffs that they had obtained the COCs and EOs

through the use of a CO2 defeat device, or that its emissions and fuel efficiency representations for

the Fraudulent Vehicles were false.

       110.     Since at least 2013 at Audi and Volkswagen executives were aware and concerned

about the CO2 defeat device—including the fact that the software constituted a defeat device—

and the risk of regulatory investigations. Moreover, Volkswagen’s now-former CEO, Martin

Winterkorn, knew about the defeat device scheme well before the scandal broke.               Indeed,

prosecutors in Germany, are investigating Winterkorn for fraud, believing he had sufficient

knowledge of the scheme.

       111.     Following the revelations regarding the CO2 defeat device, Audi reportedly

suspended several unidentified “responsible engineers.” However, Axel Eiser remains Head of

Powertrain Development of the Volkswagen Group. Defendants have even relied on Eiser to

interface with regulators.




Plaintiffs’ Original Complaint and Jury Demand                                               Page 18
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                   Page 19 of 37 PageID 19


            Publicly Revealed Testing Confirms the Existence of the Cheat Device

       112.     Recently, testing of Fraudulent Vehicles by private parties has been made public

in court filings. This testing confirms the existence and functionality of the Cheat Device.

       113.     Testing was conducted to determine whether there was a difference in fuel

economy for certain Fraudulent Vehicles when tested using the federal certification tests, with and

without turning the vehicle wheels more than 15 degrees prior to testing. Test results showed that

in certain Fraudulent Vehicles, fuel economy was higher with no wheel movement before testing

than in testing that followed moving the steering wheel fully to the right and left after engine start

and just prior to the drive cycle starting, indicating that steering input triggers a switch between

modes. The difference in fuel economy was as high as nine percent between the two modes.

       114.     Further testing shows the existence of a defeat device that increases fuel economy

(reducing carbon dioxide production) when the steering wheel is not turned, and that it does so by

instructing the transmission to shift at lower engine speed, operating at a lower average RPM.

       115.     There has also been testing of Fraudulent Vehicles that have been “reflashed” with

a software update as part of an emissions recall that received regulatory approval on September

16, 2016. Further, experts have conducted on-road testing on several 3.0L Fraudulent Vehicles

using portable emissions measurement systems (“PEMS”). These tests support conclusion that the

Fraudulent Vehicles are equipped with Cheat Devices.

                                  Defendants’ False Advertising

       116.     In addition to directly falsely advertising to Plaintiffs emissions compliance and

fuel economy regarding the Fraudulent Vehicles, the Audi Gasoline Defendants advertised their

concern for the environment even while selling vehicles equipped with Defeat Devices that

polluted at levels far greater than legal limits. For example, on the “Environment” page of its




Plaintiffs’ Original Complaint and Jury Demand                                                 Page 19
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                   Page 20 of 37 PageID 20


website, Volkswagen Group of America, Inc., stated as late as September 2015 that it takes

“environmental responsibility very seriously. When it comes to making our cars as green as

possible, Volkswagen has an integrated strategy focused on reducing fuel consumption and

emissions, building the world’s cleanest diesel engines and developing totally new power systems,

which utilize new fuel alternatives.” That “integrated strategy” for reducing emissions seems to

have consisted only of cheating emissions testing so that Volkswagen and Audi vehicles only

appeared to offer reduced emissions, while continuing to pollute.

       117.     Long after Defendants became aware that many of their vehicles were deliberately

designed to cheat emissions tests, and even after EPA and CARB issued Notices of Violation for

their diesel vehicles, Defendants continued to mislead consumers. While sales of new diesel

vehicles equipped with the diesel defeat device ceased in late 2015, news reports indicate that Audi

did not stop producing gasoline vehicles equipped with the Cheat Device until May 2016, a full

eight months after the 2015 diesel scandal broke.

       118.     Audi television advertisements use the tagline “Truth in Engineering” as their

motto. Unfortunately for consumers who bought the Fraudulent Vehicles, the Audi Gasoline

Defendants’ engineering was far from “truthful,” and their professed commitment to

environmental consciousness was illusory. They have designed and sold cars that emit pollutants

at breath-taking levels, and they disguised it by engineering them to detect and then cheat on state

and federal environmental testing.

 Defendants Intentionally Hid the Excessive Pollution Emitted By the Fraudulent Vehicles.

       119.     Defendants’ Defeat Devices are part of a computerized engine control system that

monitors sensors throughout the cars’ engine, transmission, and exhaust systems and controls

operation of the cars’ systems to ensure optimal performance. Here, the Audi Gasoline Defendants




Plaintiffs’ Original Complaint and Jury Demand                                              Page 20
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                 Page 21 of 37 PageID 21


programmed the engine control computers in the Fraudulent Vehicles with software that effectively

detects when the vehicle is undergoing emissions testing by turning off a low-emitting gear-

shifting program only once the steering wheel is turned more than fifteen degrees. This ensures

that the engine never revs above a certain, unrealistically low engine speed during emissions

testing, resulting in less fuel burnt and less carbon dioxide emitted than under normal driving

conditions. When the car is not being emissions tested—that is, under the vast majority of normal

operating conditions—the engine control systems operate the engine and transmission in a manner

that does not comply with EPA or CARB emissions requirements.

       120.     In short, this software allows the Fraudulent Vehicles to meet emissions standards

in labs or state testing stations while permitting the vehicles to emit carbon dioxide at levels far

above the standard allowed under United States laws and regulations during normal operation.

       121.     The Audi Gasoline Defendants have a history of cheating on emissions. The

“Dieselgate” Scandal was not the first time that the Audi Gasoline Defendants allegedly engineered

vehicles to cheat emission standards. Volkswagen paid a $120,000 fine to the EPA in 1974 in

order to settle charges that “it gamed pollution control systems in four models by changing

carburetor settings and shutting off an emissions-control system at low temperatures.”

       122.     Moreover, Defendants were warned as long ago as 2007 by suppliers and their own

employees not to cheat on emissions tests. In 2007, supplier Bosch warned the Defendants not to

use cheat software during regular operation. Also, in 2011, a technician raised concerns about

illegal practices in connection with emissions levels.

       123.     Despite those warnings, Defendants manufactured, marketed, and sold cars with

Defeat Devices designed to allow higher levels of pollutant emissions than those allowed by state

and federal law, thus defrauding their customers, including Plaintiffs.




Plaintiffs’ Original Complaint and Jury Demand                                              Page 21
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                 Page 22 of 37 PageID 22


           The Deceptive Emissions Scheme Caused Extensive Harm to Plaintiffs.

       124.     The Deceptive Emissions Scheme duped Plaintiffs and consumers into acquiring

Fraudulent Vehicles that never should have left the factory, let alone been sold.

       125.       In addition, a premium was charged for the Fraudulent Vehicles, as compared to

non-luxury, high performance vehicles.

       126.     Plaintiffs acquired their Fraudulent Vehicles based on Defendants’ fraudulently

obtained COCs from the EPA to induce Plaintiffs to acquire these vehicles. Plaintiffs also acquired

their vehicles based on Defendant’s false representations and advertisements regarding

performance and fuel economy. Plaintiffs acquired the Fraudulent Vehicles based on these claims,

and were harmed as a result.

       127.     Defendants’ illegal and deceptive actions have caused Plaintiffs significant harm.

Even if Defendants were to repair the Fraudulent Vehicles so that they comply with emissions

requirements, the repair would not compensate Plaintiffs for the significant harm Defendants’

deception has caused. First, any repairs performed as part of the recall are likely to significantly

diminish the performance (and thus the value) of the Fraudulent Vehicles. Specifically, any

software “repair” that reprograms the Fraudulent Vehicles to operate within legal emissions limits

at all times (and not just during testing) will cause the performance of the Fraudulent Vehicles to

suffer, and they will not perform as they were advertised and marketed to Plaintiffs.

       128.     Second, even if a more functional repair is possible (and to date none has been

suggested), it could not compensate for the financial damages Plaintiffs have suffered, including

the premiums Plaintiffs paid to own high-performing, luxurious Audi-branded vehicles that

complied with emissions requirements and comported with Audi’s advertised commitment to the




Plaintiffs’ Original Complaint and Jury Demand                                              Page 22
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                   Page 23 of 37 PageID 23


environment and the inevitable reduction in resale value caused by any recall to repair the vehicles

and any resulting diminished performance.

       129.     Third, Plaintiffs are already experiencing reputational harm as they are unwilling

accomplices to Defendants’ pollution-producing scheme.

       130.     For those reasons, as a result of Defendants’ unfair, deceptive, and fraudulent

business practices, and their failure to disclose that the Fraudulent Vehicles utilize a Cheat Device

to cheat emissions tests, owners and/or lessees of the Fraudulent Vehicles, including Plaintiffs,

have suffered losses in money and property.

       131.     Had Plaintiffs known of the Cheat Device at the time they acquired their

Fraudulent Vehicles, they would not have purchased or leased those vehicles, or would have paid

substantially less for the vehicles than they did.

       132.     Plaintiffs have suffered damages as a result their purchases of the Vehicles,

including but not limited to (i) overpayment for a vehicle that is incapable of performing as

represented, (ii) future additional fuel costs, (iii) loss of performance from future repairs, and (iv)

diminution of vehicle value.

       133.     In sum, Defendants’ deliberate strategy to value profit over the truth, human health,

and the environment, has caused serious harm to consumers nationwide.

                     TOLLING OF THE STATUTES OF LIMITATIONS

                                           Discovery Rule

       134.     The tolling doctrine was made for cases of fraudulent concealment like this one.

Plaintiffs did not discover, and could not have discovered through the exercise of reasonable

diligence, that the defendants had conspired to install software that would evade emissions




Plaintiffs’ Original Complaint and Jury Demand                                                 Page 23
    Case 4:18-cv-00898-O Document 1 Filed 11/02/18                  Page 24 of 37 PageID 24


regulations, and that the defendants were concealing and misrepresenting the true emissions levels

of its vehicles.

        135.       The fraud, as set forth herein, was elaborate and well concealed.

        136.       Any statutes of limitation otherwise-applicable to any claims asserted herein have

thus been tolled by the discovery rule.

        137.       Plaintiffs could not have reasonably discovered, and did not know of facts that

would have caused a reasonable person to suspect, that Defendants intentionally failed to report

information within their knowledge to federal and state authorities, dealerships, or consumers.

        138.       Likewise, a reasonable and diligent investigation could not have disclosed that

Defendants had information in their possession about the existence of their sophisticated emissions

deception and that they concealed that information, which was only discovered by Plaintiffs

immediately before this action was filed.

                                      Fraudulent Concealment

        139.       All applicable statutes of limitation have been tolled by Defendants’ knowing

and active fraudulent concealment and denial of the facts alleged in this Complaint.

        140.       Upon information and belief, prior to the date of this Complaint and before any

Plaintiff acquired his or her Fraudulent Vehicle, if not earlier, the Defendants knew of the Cheat

Device in the Fraudulent Vehicles, but continued to distribute, sell, and/or lease the Fraudulent

Vehicles to Plaintiffs. In doing so, Defendants concealed and expressly denied the existence of

problem with CO2 emissions, and/or failed to notify Plaintiffs about the true nature of the vehicles.

        141.       Instead of disclosing their deception, or that the emissions from the Fraudulent

Vehicles were far worse than represented, Defendants falsely represented that their vehicles




Plaintiffs’ Original Complaint and Jury Demand                                               Page 24
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                Page 25 of 37 PageID 25


complied with federal and state emissions standards, and that they were reputable manufacturers

whose representations could be trusted.

       142.     Any otherwise-applicable statutes of limitation have therefore been tolled by

Defendants’ exclusive knowledge active concealment of the facts alleged herein.

                                                 Estoppel

       143.     Defendants were and are under a continuous duty to disclose to Plaintiffs the true

character, quality, and nature of the Fraudulent Vehicles, including their emissions systems and

their compliance with applicable federal and state law.

       144.     Although Defendants had the duty throughout the relevant period to disclose to

Plaintiffs that they had engaged in the deception described in this Complaint, Defendants chose to

evade federal and state emissions and clean air standards with respect to the Fraudulent Vehicles,

actively concealed the true character, quality, and nature of the Fraudulent Vehicles, and

knowingly made misrepresentations about the quality, reliability, characteristics, and/or

performance of the Fraudulent Vehicles.

                                       American Pipe Tolling

       145.     Under the U.S. Supreme Court’s decision in American Pipe & Construction Co.

v. Utah, 414 U.S. 538 (1974) and its progeny, any applicable statutes of limitation were tolled by

the filing of the federal class action complaint in In re: Volkswagen "Clean Diesel" Marketing,

Sales Practices, and Products Liability Litigation, 3:15-md-02672-CRB (N.D. Cal.).

       146.     Based on the foregoing, Defendants are estopped and precluded from relying on

any statute of limitations in defense of this action.




Plaintiffs’ Original Complaint and Jury Demand                                            Page 25
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                     Page 26 of 37 PageID 26


                                       CLAIMS FOR RELIEF

                                      FEDERAL COUNT 1-
                              Violations of 15 U.S.C. §§ 2301, et seq.,
                          The Magnuson-Moss Warranty Act (“MMWA”)
                                    (On behalf of all Plaintiffs)

          147.   Plaintiffs incorporate by reference each preceding paragraph as though fully set forth

herein.

          148.   This Count is brought on behalf of all Plaintiffs.

          149.   Plaintiffs are “consumers” within the meaning of the Magnuson-Moss Warranty Act,

15 U.S.C. § 2301(3).V

          150.   Defendants are “supplier[s]” and “warrantor[s]” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).

          151.   The Fraudulent Vehicles are “consumer products” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

          152.   15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is damaged

by the failure of a warrantor to comply with a written or implied warranty.

          153.   Defendants provided Plaintiffs with the following two express warranties, which are
covered under 15 U.S.C. § 2301(6):
          a. Manufacturer’s Warranty—This written warranty provides “bumper-to-bumper” limited
             express warranty overage for a minimum of 3 years or 36,000 miles, whichever comes
             first. The warranty covers emissions related repairs.

          b. Federal Emissions Warranty—Consistent with federal law, the Volkswagen provided a
             “performance warranty” and a “design and defect warranty.” In the event that a vehicle
             fails an emissions test, these warranties cover the repair and replacement of: all emission
             control and emission-related parts for two years or 24,000 miles (whichever comes first);
             and specified major emission control components, including catalytic converters,
             electronic emissions control unit or computer and on–board emissions diagnostic device
             or computer for 8 years or 80,000 miles (whichever comes first).

          154.   The Fraudulent Vehicles’ implied warranties are covered under 15 U.S.C. § 2301(7).




Plaintiffs’ Original Complaint and Jury Demand                                                 Page 26
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                   Page 27 of 37 PageID 27


       155.    Defendants breached these warranties as described in more detail above. Without

limitation, the Fraudulent Vehicles share a common design defect in that they emit more pollutants

than (a) is allowable under the applicable regulations and (b) Defendant repeatedly represented were

emitted to their customers, the public, and regulators.

       156.    Defendants have admitted that the Fraudulent Vehicles are illegal, defective, and of

lesser quality than advertised.

       157.    Plaintiffs have had sufficient direct dealings with Defendants or their agents

(dealerships) to establish privity of contract between the Defendants, on the one hand, and Plaintiffs,

on the other hand. Nonetheless, privity is not required here because Plaintiffs are intended third-

party beneficiaries of contracts between Defendants or their dealers, and of their implied warranties.

The dealers were not intended to be the ultimate users of the Fraudulent Vehicles and have no rights

under the warranties provided with the Fraudulent Vehicles; the warranties were designed for and

intended to benefit consumers only.

       158.    Affording Defendants a reasonable opportunity to cure their breach of warranties

would be unnecessary and futile. At the time of sale or lease of each Fraudulent Vehicle, Defendants

knew of the misrepresentations concerning the Fraudulent Vehicles’ inability to perform as

warranted, but nonetheless failed to rectify the situation and/or disclose the defective design. Under

the circumstances, the remedies available under any informal settlement procedure would be

inadequate, and any requirement that Plaintiffs submit to an informal dispute resolution procedure

and/or afford Defendants a reasonable opportunity to cure their breach of warranties is excused and

thereby deemed satisfied.

       159.    Plaintiffs would suffer economic hardship if they returned their Fraudulent Vehicles,

but did not receive the return of all payments made by them to Defendants. Because Defendants




Plaintiffs’ Original Complaint and Jury Demand                                                Page 27
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                  Page 28 of 37 PageID 28


are refusing to acknowledge any revocation of acceptance and have not immediately returned any

payments made, Plaintiffs have not re-accepted their Fraudulent Vehicles by retaining them.

       160.     The amount in controversy of Plaintiffs’ individual claims meets or exceeds the sum

of $25. The amount in controversy of this action exceeds the sum of $50,000, exclusive of interest

and costs, computed on the basis of all claims to be determined in this lawsuit. Plaintiffs seek all

damages permitted by law, including, without limitation, diminution in the value of their vehicles,

in an amount to be proven at trial.

                                      STATE LAW CLAIMS

                                                 TEXAS

                                        COUNT 1- FRAUD

       161.     Plaintiffs incorporate by reference each preceding paragraph as though fully set

forth herein.

       162.     As alleged extensively above, the Audi Gasoline Defendants intentionally

concealed and suppressed material facts concerning the illegality and quality of the Fraudulent

Vehicles in order to defraud and mislead Plaintiffs about the true nature of the Fraudulent Vehicles.

Defendants accomplished their scheme (and the concealment thereof) by installing, aiding in the

installation of, and/or failing to disclose the Cheat Devices in the Fraudulent Vehicles that caused

the vehicles to operate in a low-emission test mode only during testing. During normal operation

and use, the Fraudulent Vehicles emitted grossly larger quantities of noxious pollutants and

contaminants and achieved less fuel economy that was advertised and represented. The result was

precisely what the Audi Gasoline Defendants had intended—the Fraudulent Vehicles were able to

“pass” emission testing by way of deliberately-induced false readings and thus successfully

imported and sold and/or leased to unwitting American consumers.




Plaintiffs’ Original Complaint and Jury Demand                                               Page 28
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                  Page 29 of 37 PageID 29


       163.     The Audi Gasoline Defendants valued their profits over the trust that Plaintiffs

entrusted to them. Plaintiffs bought their cars from the Audi Gasoline Defendants based on their

representations regarding compliance with emissions standards, performance, and fuel economy.

       164.     Necessarily, the Audi Gasoline Defendants also took steps to ensure that their

employees did not reveal the details of their scheme to regulators or consumers, including

Plaintiffs. Defendants did so to falsely assure purchasers and lessors of their vehicles, including

previously-owned vehicles, that they are reputable manufacturers that comply with applicable law,

including federal and state clean air laws and emission regulations, and that their vehicles likewise

comply with applicable laws and regulations.

       165.     Defendants’ false representations and omissions were material to Plaintiffs, as they

concerned both the legality and core marketing features of the Fraudulent Vehicles. As Defendants

well knew, Plaintiffs highly valued that the vehicles they were acquiring were high performance,

fuel efficient, and had low emissions, and they paid a premium accordingly.

       166.     Plaintiffs reasonably relied on Defendants’ deception, and Defendants intended

that they would so rely. Plaintiffs had no way of discerning that Defendants were, in fact, deceiving

them because the Cheat Device was extremely sophisticated technology and could not be discerned

by regulators, much less consumers. Plaintiffs did not, and could not, unravel Defendants’ scheme

on their own.

       167.     Defendants’ devious scheme to design and install the Cheat Device in the

Fraudulent Vehicles for the specific purpose of falsely representing to Plaintiffs and U.S.

consumers that the Fraudulent Vehicles complied with emissions laws, were high performance,

and had excellent fuel economy, and then concealing their fraudulent scheme through numerous

model years, reveals a corporate culture that emphasizes sales and profits over integrity. Further,




Plaintiffs’ Original Complaint and Jury Demand                                               Page 29
      Case 4:18-cv-00898-O Document 1 Filed 11/02/18              Page 30 of 37 PageID 30


it demonstrates a callous disregard for not only the rule of law but also the Audi Gasoline

Defendants’ customers, including Plaintiffs.

        168.     Defendants had a duty to disclose the Cheat Devices to Plaintiffs.

        169.     The Audi Gasoline Defendants hatched the deceptive scheme and knew that their

customers, including Plaintiffs, did not know about (and could not reasonably discover) its scheme.

        170.     The Audi Gasoline Defendants not only concealed the illegal Cheat Device, which

posed a safety harm, but went further to make numerous affirmative misrepresentations about the

quality and characteristics of the Fraudulent Vehicles. The Audi Gasoline Defendants did so

through their advertising, statements by corporate executives, and their website, among other

sources. The Audi Gasoline Defendants’ fraudulent statements regarding the Fraudulent Vehicles’

performance, characteristics, fitness, and legal compliance are expressly contained in documents

prepared, issued and provided by the Audi Gasoline Defendants such as the “window sticker,”

vehicle brochure, and other documents and advertisements provided to or otherwise made available

to Plaintiffs.

        171.     Each of these misrepresentations, at the time they were made, concerned either a

past or then-existing material fact, and were made intentionally and knowingly, with an intent to

mislead. Having “opened their mouth” to claim the Fraudulent Vehicles complied with legal

emissions requirements, had a certain fuel economy, and were high performance, the Audi

Gasoline Defendants had the duty to come clean about their Cheat Device – but they failed to do

so.

        172.     The Audi Gasoline Defendants actively concealed the Cheat Device and actual

emission levels, fuel economy, and performance of the Fraudulent Vehicles to pad their profits and

avoid the perception that the Fraudulent Vehicles did not comply with federal and state laws




Plaintiffs’ Original Complaint and Jury Demand                                             Page 30
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                  Page 31 of 37 PageID 31


governing clean air and emissions. The Audi Gasoline Defendants engaged in this fraudulent

concealment at the expense of Plaintiffs.

       173.     Plaintiffs reasonably relied upon the misrepresentations detailed herein, including

the fraudulent concealment of the Cheat Device, in acquiring their Fraudulent Vehicles.

       174.     Plaintiffs were not aware of the concealed and misrepresented material facts

referenced above, and they would not have acted as they did had regulators or the driving public

known the truth—the Audi Gasoline Defendants would not have been able to obtain COCs or EOs

for the sale of the Fraudulent Vehicles and as a consequence Plaintiffs would never have acquired

the Fraudulent Vehicles in the first place.

       175.     As a direct and proximate result of Defendants’ fraudulent scheme, Plaintiffs

sustained damages. They acquired Fraudulent Vehicles that are non-compliant and severely

diminished in value as compared to the vehicles that were advertised and marketed. Moreover, the

Fraudulent Vehicles either cannot be repaired to comply with applicable emissions standards, or if

they can be made compliant, their performance, fuel efficiency, and longevity will be

compromised.

       176.    Defendants are liable to Plaintiffs for actual damages, including economic and non-

economic damages (including, without limitation, damages for embarrassment, humiliation,

mental anguish and emotional distress) in an amount to be proven at trial, for which Plaintiffs

hereby sue Defendants. Plaintiffs further seek to recover the full purchase price of the vehicle, or,

alternatively the diminished value of the vehicle (the difference at the time of purchase between

the value of the Vehicle as accepted and the value the Vehicle would have had if it had been as

advertised, warranted or represented). Defendants, as set forth herein, are guilty of oppression,

fraud, and malice, express or implied in the Deceptive Emissions Scheme, including the Cheat




Plaintiffs’ Original Complaint and Jury Demand                                               Page 31
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                   Page 32 of 37 PageID 32


Device. Defendants’ conduct thus warrants the award of substantial punitive and exemplary

damages in an amount to be determined at trial, for which Plaintiffs hereby sue Defendants.

                                      COUNT 2-
                 VIOLATIONS OF THE DECEPTIVE TRADE PRACTICES
                       ACT – CONSUMER PROTECTION ACT
                        (Tex. Bus. & Com. Code §§ 17.41, et seq.)

       177.     Plaintiffs incorporate by reference each preceding paragraph as though fully set

forth herein.

       178.     Plaintiffs are individuals, partnerships or corporations with assets of less than $25

million (or are controlled by corporations or entities with less than $25 million in assets), see TEX.

BUS. & COM. CODE § 17.41, and are therefore “consumers” pursuant to TEX. BUS. & COM. CODE §

17.45(4).

       179.     Defendants are “person[s]” within the meaning of Tex. Bus. & Com. Code §

17.45(3).

       180.     Defendants are engaged in “trade” or “commerce” or “consumer transactions”

within the meaning TEX. BUS. & COM. CODE § 17.46(a).

       181.     The Texas Deceptive Trade Practices – Consumer Protection Act (“Texas DTPA”)

prohibits “false, misleading, or deceptive acts or practices in the conduct of any trade or

commerce,” TEX. BUS. & COM. CODE § 17.46(a), and an “unconscionable action or course of

action,” which means “an act or practice which, to a consumer’s detriment, takes advantage of the

lack of knowledge, ability, experience, or capacity of the consumer to a grossly unfair degree.”

TEX. BUS. & COM. CODE §§ 17.45(5) and 17.50(3). The Texas DTPA further prohibits (1) causing

confusion or misunderstanding as to the source, sponsorship, approval, or certification of goods or

services; (2) representing that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or quantities which they do not have; (3) representing that goods or




Plaintiffs’ Original Complaint and Jury Demand                                                Page 32
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                 Page 33 of 37 PageID 33


services are of a particular standard, quality, or grade, or that goods are of a particular style or

model, if they are of another; (4) advertising goods or services with intent not to sell them as

advertised; and (5) failing to disclose information concerning goods or services which was known

at the time of the transaction if such failure to disclose such information was intended to induce

the consumer into a transaction into which the consumer would not have entered had the

information been disclosed. TEX. BUS. & COM. CODE §§ 17.46(b)(2), (5), (7), (9) (24). Defendants

knowingly and intentionally violated all of the aforementioned provisions of the Texas DTPA.

       182.    Plaintiffs further contend that Defendants’ violations of the Texas DTPA were

committed knowingly and intentionally as those terms are defined in §17.45(9) and §17.45(13) of

the Texas DTPA.

       183.     In the course of their business, Defendants intentionally or negligently concealed

and suppressed material facts concerning the true emissions produced by Fraudulent Vehicles.

Defendants accomplished this by installing illegal defeat device software in the Fraudulent

Vehicles that caused the vehicles to operate in a low emission, low fuel economy test mode only

during emissions testing. During normal operations, the Fraudulent Vehicles would emit grossly

larger quantities of noxious contaminants and have reduced fuel economy. The result was what

Defendants intended—the Fraudulent Vehicles passed emissions testing by way of deliberately

induced false readings. Plaintiffs had no way of discerning that Defendants’ representations were

false and misleading because Defendants’ defeat device software was extremely sophisticated

technology.

       184.     Defendants engaged in misleading, false, unfair and deceptive acts or practices that

violated the Texas DTPA by installing, failing to disclose and/or actively concealing the Cheat

Device and the true cleanliness and performance of the engine system, by marketing their vehicles




Plaintiffs’ Original Complaint and Jury Demand                                              Page 33
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                 Page 34 of 37 PageID 34


as legal, reliable, environmentally clean, efficient, and of high quality, by mispresenting fuel

economy and performance, and by presenting themselves as reputable manufacturers that valued

environmental cleanliness and efficiency, and that stood behind their vehicles after they were sold.

        185.    Defendants compounded the deception by repeatedly asserting that the Fraudulent

Vehicles were safe, reliable, environmentally clean, efficient, and of high quality, and by claiming

to be a reputable manufacturer that valued safety, environmental cleanliness, and efficiency, and

stood behind its vehicles after they were sold.

        186.    Defendants knew they had installed the Cheat Device in the Fraudulent Vehicles,

but concealed all of that information. Defendants also knew that they valued profits over

environmental cleanliness, efficiency, and compliance with the law, and that they were

manufacturing, selling, and distributing vehicles throughout the United States that did not comply

with EPA regulations, but they concealed this information as well.

        187.    Defendants intentionally and knowingly misrepresented material facts regarding

the Fraudulent Vehicles with intent to mislead Plaintiffs.

        188.    Defendants’ fraudulent use of the Cheat Device and their concealment of the true

characteristics of the Fraudulent Vehicles’ fuel consumption, performance, and CO2 emissions

were material to Plaintiffs.

        189.    Defendants knew or should have known that their conduct violated the Texas

DTPA.

        190.     Defendants owed Plaintiffs a duty to disclose truthfully all the facts concerning

the cleanliness, efficiency and reliability of the Fraudulent Vehicles because they:

        a.     possessed exclusive knowledge that they were manufacturing, selling, and
               distributing vehicles throughout the United States that did not comply with EPA
               regulations;




Plaintiffs’ Original Complaint and Jury Demand                                              Page 34
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                 Page 35 of 37 PageID 35


       b.      intentionally concealed the foregoing from Plaintiffs; and/or

       c.      made incomplete or negligent representations about the environmental cleanliness
               and efficiency of the Fraudulent Vehicles generally, and the use of the defeat device
               in particular, while purposefully withholding material facts from Plaintiffs that
               contradicted these representations.

       191.     Defendants concealed the illegal defeat device and the true emissions, efficiency

and performance of the Fraudulent Vehicles, resulting in a raft of negative publicity once

Defendants’ fraud was exposed. The value of the Fraudulent Vehicles has therefore plummeted.

In light of the stigma Defendants’ misconduct attached to the Fraudulent Vehicles, the Fraudulent

Vehicles are now worth less than they otherwise would be worth.

       192.     Defendants’ supply and use of the Cheat Device and concealment of the true

characteristics of the engine system were material to Plaintiffs. A vehicle made by a reputable

manufacturer of environmentally friendly vehicles is worth more than an otherwise comparable

vehicle made by a disreputable manufacturer of environmentally dirty vehicles that conceals its

polluting engines rather than promptly remedying them.

       193.     Defendants’ unfair or deceptive acts or practices were likely to and did in fact

deceive regulators and reasonable consumers, including Plaintiffs, about the true environmental

cleanliness, performance and fuel efficiency of Audi-branded vehicles, the quality of the Audi

brand, the devaluing of environmental cleanliness and integrity at Audi, and the true value of the

Fraudulent Vehicles.

       194.     Plaintiffs suffered ascertainable loss and actual damages, including economic and

non-economic damages (including, without limitation, damages for embarrassment, humiliation,

inconvenience, mental anguish and emotional distress) as a direct and proximate result of

Defendants’ misrepresentations and their concealment of and failure to disclose material

information. Plaintiffs who acquired the Fraudulent Vehicles would not have purchased or leased




Plaintiffs’ Original Complaint and Jury Demand                                              Page 35
    Case 4:18-cv-00898-O Document 1 Filed 11/02/18                  Page 36 of 37 PageID 36


them at all and/or—if the Fraudulent Vehicles’ true nature had been disclosed and mitigated, and

the Fraudulent Vehicles rendered legal to sell—would have paid significantly less for them.

Plaintiffs also suffered diminished value of their vehicles, as well as lost or diminished use.

        195.    Defendants had an ongoing duty to all customers to refrain from unfair and

deceptive practices under the Texas DTPA in the course of its business.

        196.    Defendants’ violations present a continuing risk to Plaintiffs as well as to the

general public. Defendants’ unlawful acts and practices complained of herein affect the public

interest.

        197.   Pursuant to TEX. BUS. & COM. CODE § 17.50, Plaintiffs seek economic damages,

additional damages for knowing and intentional violations of the Texas DTPA, mental anguish

damages, punitive damages, and attorneys’ fees, costs, and any other just and proper relief

available under the Texas DTPA. Plaintiffs further seek to recover the full purchase price of the

vehicle, or, alternatively the diminished value of the Vehicle (the difference at the time of purchase

between the value of the Vehicle as accepted and the value the Vehicle would have had if it had

been as advertised, warranted or represented).

                                    REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs, respectfully request that the Court enter judgment in Plaintiffs’

favor and against Defendants, as follows:

        A.     Economic damages,        non-economic damages (including, without limitation,

               damages for emotional distress, embarrassment, humiliations, and mental

               anguish), and disgorgement of Defendants’ profits or unjust enrichment in an

               amount to be determined at trial;

        B.     Statutory damages;




Plaintiffs’ Original Complaint and Jury Demand                                                Page 36
   Case 4:18-cv-00898-O Document 1 Filed 11/02/18                    Page 37 of 37 PageID 37



       C.      Rescission of the contracts for sale or lease;

       D.      Punitive and additional damages;

       E.      An order requiring Defendants to pay both pre- and post-judgment interest

               on any amounts awarded;

       F.      An award of costs and attorneys' fees; and

       G.      Such other or further relief as may be appropriate.

Dated: November 2, 2018

                                                     Respectfully submitted,

                                                     /s/ Charles Miller
                                                     CHARLES W. MILLER
                                                     State Bar No. 24007677
                                                     charles@hop-law.com
                                                     MICHAEL E. HEYGOOD
                                                     State Bar No. 00784267
                                                     michael@hop-law.com
                                                     ERIC D. PEARSON
                                                     State Bar No. 15690472
                                                     eric@hop-law.com
                                                     HEYGOOD, ORR & PEARSON
                                                     6363 N. State Hwy 161, Suite 450
                                                     Irving, TX 75038
                                                     (214) 237-9001
                                                     (214) 237-9001 (FAX)

                                                     ATTORNEYS FOR PLAINTIFF




Plaintiffs’ Original Complaint and Jury Demand                                          Page 37
